Title: Ex-Chipotle manager, accused of stealing $626, gets $8 million for wrongful termination (or, why you do not make up a reason to retaliate against a workers' comp claim)
Question:
Answer #1: Well it’s more like the dude got a work related health issue then got laid off and accused of stealing. 
Can anyone inform me on how worl injuries work in the states ?
Where I live (France) whenever there’s medical trouble that happens while at work it’s considered by default a work related injury until proven otherwise. Answer #2: I still have never went to a Chipotle. As someone who works in the restaurant business for the last four or five years and hearing about the food-borne illness issue and now this, I think I’m getting by without Chipotle ok enough so far.Answer #3: [Non-FoxNews link](http://www.fresnobee.com/news/local/article211101999.html)